Citation Nr: 1747423	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-34 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Douglas M. Brooks, Accredited Representative


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981, March 1988 to June 1989, December 1989 to December 1992, November 2007 to November 2008, and October 2009 to October 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In an earlier February 2010 rating decision, the RO denied service-connection for TBI on the basis that no service records were available and there was no other evidence of an in-service injury.  The Veteran did not appeal.  While the June 2012 rating decision did not address new and material evidence, evidence submitted since the February 2010 rating decision included service department records not previously associated with the file.  Specifically, as noted in an October 2013 statement of the case, a 2008 postdeployment checklist showed a history of TBI.  Thus, the Board may adjudicate the Veteran's claims for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2016).

The Veteran testified at a November 2016 hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran's accredited representative at the time was not present at the hearing.  However, the Veteran indicated that he was comfortable proceeding without the representative present.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In a November 2016 the Veteran requested a new examination for TBI.  See November 2016 hearing transcript.  Accordingly, the Board is remanding the issue to schedule the Veteran for a new examination.  See 38 U.S.C.A. § 7107 (f)(2). 

In addition, a review of the record indicates that there may be outstanding private treatment records that are pertinent to the Veteran's claim.  During the November 2016 hearing, the Veteran testified that he was part of a study at Saint Louis University.  A letter dated in October 2011 from the Saint Louis University Advanced Neurosurgical Innovation Center indicates that the Veteran was part of a Traumatic Brain Injury Research Study.  However, the results of that study are not a part of the record.  On remand, the AOJ should attempt to obtain any outstanding VA and private medical treatment records that may be relevant to the Veteran's claim.  See 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, private treatment records pertaining to his claims, to include treatment records from Saint Louis University.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the RO in conjunction with the Secretary's grant of equitable relief.

3.  Afterward, readjudicate the Veteran's claim for service connection for residuals of a TBI.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




